     Case 2:21-cv-00778-PSG-SK Document 18 Filed 04/07/21 Page 1 of 2 Page ID #:64



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                                         ) Case No.
12
       TERRY FABRICANT and LOUIS                           )
       FLOYD, individually and on behalf of all            )
13     others similarly situated,                          ) 2:21-cv-00778-PSG-SK
14     Plaintiffs,                                         )
       vs.                                                 ) NOTICE OF SETTLEMENT
15
       CONSTRUCTION MONITOR, L.L.C.,                       ) AS TO INDIVIDUAL CLAIMS
16     and DOES 1 through 10, inclusive, and               ) ONLY
17
       each of them                                        )
       Defendant..                                         )
18
                                                           )
19

20         NOW COMES THE PLAINTIFF by and through their attorney to
21
     respectfully notify this Honorable Court that this case has settled individually.
22
     Plaintiff requests that this Honorable Court vacate all pending hearing dates and
23
     allow sixty (60) days with which to file dispositive documentation. This Court
24
     shall retain jurisdiction over this matter until fully resolved.
25
     Dated: April 7, 2021               Law Offices of Todd M. Friedman, P.C.
26

27                                                              By: s/ Adrian R. Bacon
28                                                                    Adrian R. Bacon



                                         Notice of Settlement
     Case 2:21-cv-00778-PSG-SK Document 18 Filed 04/07/21 Page 2 of 2 Page ID #:65



1
                              CERTIFICATE OF SERVICE
2

3    Filed electronically on April 7, 2021, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on April 7, 2021, to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
     s/Adrian R. Bacon
10    Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement
